DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Claims 19-22, 24-26, 34 are pending and under consideration. The amendment filed on 07/21/2022 has been entered. 
Claim Rejections - 35 USC § 112
Claims 19-22, 24-26, 28-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants arguments filed on 07/21/2022 are persuasive.
The title has been changed to -A method for screening gene expression in lincrna-deficient mice or rats-.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Wu on 08/26/2022.
The application has been amended as follows: 
In the claims
Following claim has been re-written as follows:
19.	A method of screening for expression of a long intergenic non-coding RNA (lincRNA) encoded by a lincRNA gene, the method comprising 
(a) obtaining a genetically modified rodent comprising a reporter gene incorporated into its genome by homologous recombination,
wherein the reporter replaces either
(i) a second exon of the lincRNA gene, a last exon of the lincRNA gene, and all the nucleic acids between the second exon and the last exon of the lincRNA gene
or
(ii) a first exon of the lincRNA gene, the last exon of the lincRNA gene, and all the nucleic acids between the first exon and the last exon of the lincRNA gene
such that an endogenous promoter of the lincRNA gene locus controls expression of the reporter gene;
(b) expressing the reporter gene under the control of the endogenous promoter of the lincRNA gene to determine a spatiotemporal expression pattern of the lincRNA in the genetically modified rodent,  and
(c) determining the expression levels of the reporter gene in an organ system, tissue and/or cell to correlate a loss-of-function of the lincRNA with a mutant phenotype as compared to a wildtype control rodent,
wherein the rodent is a rat or a mouse, and
wherein:
(i) the lincRNA gene is Pantr2,
wherein the expression pattern is in the developing brain, craniofacial region, neural tube, neocortex, olfactory bulb, cerebellum, hypothalamus, and/or basal forebrain; 
(ii) the lincRNA gene is Fendrr,
wherein the expression pattern is in the respiratory tract including the lungs and trachea, foregut, frontalnasal region of the face, and/or the aorta gonad mesonephros region of an embryo; 
(iii) the lincRNA gene is HOTTIP, wherein the expression pattern is in the limb buds, foregut, posterior region, and/or the tail; 
(iv) the lincRNA gene is Haglr, 
wherein the expression pattern is in a developing brain, craniofacial region and/or heart of an embryo; 
(v) the lincRNA gene is Kantr, wherein the expression pattern is in the brain;
(vi) the lincRNA gene is Peril, 
wherein the expression pattern is neuronal, in the hypothalamus, in the heart, and/or in  the posterior tail region;
(vii) the lincRNA gene is Tug1, 
wherein the expression pattern is widespread; 
(viii) the lincRNA gene is Pigs2os2, 
wherein the expression pattern is in the base of developing forelimbs and hindlimbs of an embryo; or 
(ix) any combination of (i)-(viii).

Conclusion
Claims 19-22, 24-26, 34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest deleting the coding sequences between the first exon and the last exon of lincRNA genes to produce a mutant phenotype, replaces either (i) a second exon of the lincRNA gene, a last exon of the lincRNA gene, and all the nucleic acids between the second exon and the last exon of the lincRNA gene or (ii) a first exon of the lincRNA gene, the last exon of the lincRNA gene, and all the nucleic acids between the first exon and the last exon of the lincRNA gene that shows reporter expression in embryo and/or adult tissue for the lncRNA knockouts expressing the reporter gene under the control of the endogenous promoter of the lincRNA gene to determine a spatiotemporal expression pattern of the lincRNA in a genetically modified rat or mouse, wherein the reporter gene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632